 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   ANTHONY M. THOMAS,                            )   Case No.: 3:19-CV-00566-RCJ-WGC
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 21)
 9                                                 )
     THE ROW CASINOS, et al.,                      )
10                                                 )
                                                   )
11                           Defendants.           )
                                                   )
12                                                 )

13

14
            Before the Court is the Report and Recommendation of United States Magistrate

15   Judge William G. Cobb (ECF No. 21 1) entered on December 13, 2019, recommending
16   that the Court grant Plaintiff’s IFP Application (ECF No. 2) and file the Complaint (ECF
17
     No. 2-1). No objection to the Report and Recommendation has been filled.
18
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. §
19

20   636(b)(1)(B) and Local Rule IB 1-4 of the Rules of Practice of the United States District

21   Court for the District of Nevada.
22
            The Court has considered the pleadings and memoranda of the parties and other
23
     relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
24
            IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and
25

26   Recommendation (ECF No. 21) entered on December 13, 2019, is ADOPTED and

27   ACCEPTED.
28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS FURTHER ORDERED that Plaintiff’s IFP Application (ECF No. 2) is
 2
     GRANTED. The Clerk of the Court shall file the Complaint (ECF No. 2-1).
 3
           IT IS FURTHER ORDERED that this action is DISMISSED WITH PREJUDICE.
 4

 5
           IT IS FURTHER ORDERED that the Motion for Jury Trial (ECF No. 15) is

 6   DENIED AS MOOT.
 7         IT IS FURTHER ORDERED that the Clerk of the Court shall close the case.
 8
           IT IS SO ORDERED.
 9
                                               Dated this 30th day of December, 2019.
10

11

12                                             ROBERT C. JONES
                                               Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                  2
